DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishioka, US-20150370416.
In regards to claim 1, Nishioka discloses a non-contact input device (Par. 0025 input provided in midair) comprising: a display part configured to display an image (Fig. 1, 2a display component); a mid-air projector configured to project a real image of the image in mid-air (Fig. 1, 2b midair projection panel; Par. 0026 projecting the image P0 into midair); and a distance sensor having a measuring range that covers a region in which the real image is formed, the distance sensor being configured to measure a 
In regards to claim 2, Nishioka discloses an operation responsive part configured to perform a responsive operation according to a measurement result of the distance sensor (Fig. 1, 5 main controller; Par. 0050-0057 main controller sets irradiation parameters based on the detection signal).  
In regards to claim 3, Nishioka discloses the operation responsive part is configured to perform a responsive operation that switches on and off of illumination (Fig. 1, 5 main controller; Par. 0050-0057 main controller sets irradiation parameters, i.e. illumination, based on the detection signal including turning the irradiation off).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, US-20150370416 in view of Maekawa, US-20100110384.

Maekawa discloses an interactive floating image device (Par. 0001), comprising a mirror (Fig. 11, 7 half-mirror), wherein the components of the interactive floating image device are located on a back face side of the mirror (Fig. 11; Par. 0065), and the real image is formed on the front face side of the mirror (Fig. 11, P real image; Par. 0065).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art that the components of Nishioka could be placed in an enclosure behind a half-mirror as Maekawa discloses. The motivation for doing so would have been to provide a housing hiding the components of the device.
Therefore, it would have been obvious to combine Maekawa with Nishioka to obtain the invention of claims 4, 6, and 7.
In regards to claims 5, 8, and 9, Nishioka and Maekawa, as combined above, disclose the mirror includes a half mirror at a region thereof located between the mid-air projector and the real image and between the distance sensor and the real image (Maekawa Fig. 11, 7 half-mirror; Nishioka Fig. 1, 2b midair projection panel; Nishioka Par. 0026 projecting the image P0 into midair; Nishioka 2b midair projection panel placed behind Maekawa 7 half-mirror as combined above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/VIJAY SHANKAR/Primary Examiner, Art Unit 2622